Name: Council Regulation (EC) NoÃ 530/2007 of 8 May 2007 amending Regulation (EC) NoÃ 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process
 Type: Regulation
 Subject Matter: economic conditions;  economic geography;  trade policy;  international affairs;  tariff policy;  Europe;  international trade
 Date Published: nan

 15.5.2007 EN Official Journal of the European Union L 125/1 COUNCIL REGULATION (EC) No 530/2007 of 8 May 2007 amending Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 2007/2000 (1) provides for unlimited duty-free access to the Community market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process. (2) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, was signed in Luxembourg on 12 June 2006. Pending the completion of the procedures necessary for its entry into force, an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (2), was signed and concluded and entered into force on 1 December 2006. (3) The Stabilisation and Association Agreements and the Interim Agreements establish a contractual trade regime between the Community and each of the beneficiary countries. The bilateral trade concessions on the Community side are equivalent to the concessions applicable within the unilateral autonomous trade measures under Regulation (EC) No 2007/2000. (4) It is therefore appropriate to amend Regulation (EC) No 2007/2000 to take into account these developments. In particular, it is appropriate to remove the Republic of Albania from the list of beneficiaries of the tariff concessions granted for the same products under the contractual regime. In addition, it is necessary to adjust the global tariff quota volumes for specific products for which tariff quotas have been granted under the contractual regimes. (5) The Republic of Albania, the Republic of Croatia and the former Yugoslav Republic of Macedonia will remain beneficiaries of Regulation (EC) No 2007/2000 insofar as that Regulation provides for concessions which are more favourable than the concessions existing under the contractual regimes, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2007/2000 is hereby amended as follows: 1. Article 1 shall be replaced by the following: Article 1 Preferential arrangements 1. Subject to the special provisions laid down in Articles 3 and 4, products originating in Bosnia and Herzegovina, in Montenegro or in the customs territories of Serbia or Kosovo, other than those of heading Nos 0102, 0201, 0202, 1604, 1701, 1702 and 2204 of the Combined Nomenclature, shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect. 2. Products originating in Albania, in the Republic of Croatia or in the former Yugoslav Republic of Macedonia shall continue to benefit from the provisions of this Regulation when so indicated or from any measures provided in this Regulation which are more favourable than the trade concessions provided for in the framework of bilateral agreements between the European Community and these countries. 3. Imports of sugar products under heading Nos 1701 and 1702 of the Combined Nomenclature originating in Bosnia and Herzegovina, in Montenegro or in the customs territories of Serbia or Kosovo, shall benefit from concessions provided for in Article 4.; 2. in Article 4, paragraph 4 shall be replaced by the following: 4. Imports of sugar products under heading Nos 1701 and 1702 of the Combined Nomenclature originating in Bosnia and Herzegovina, Montenegro and the customs territories of Serbia or Kosovo, shall be subject to the following annual duty-free tariff quotas: (a) 12 000 tonnes (net weight) for sugar products originating in Bosnia and Herzegovina; (b) 180 000 tonnes (net weight) for sugar products originating in Montenegro and the customs territories of Serbia or Kosovo.; 3. Annex I shall be replaced by the text appearing in the Annex to this Regulation. Article 2 Goods which, on 16 May 2007, are either in transit or in the Community in temporary storage, customs warehouses or free zones, and for which before that date a proof of origin of Albania or of the former Yugoslav Republic of Macedonia has been properly issued in accordance with Title IV, Chapter 2, Section 2 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), shall continue to benefit from Regulation (EC) No 2007/2000 until 16 September 2007. Article 3 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2007. For the Council The President P. STEINBRÃ CK (1) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 1946/2005 (OJ L 312, 29.11.2005, p. 1). (2) OJ L 239, 1.9.2006, p. 2. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX ANNEX I CONCERNING THE TARIFF QUOTAS REFERRED TO IN ARTICLE 4(1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN Code Description Quota volume per year (1) Beneficiaries Rate of duty 09.1571 0301 91 10 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex 0304 19 19 ex 0304 19 91 0304 29 15 0304 29 17 ex 0304 29 19 ex 0304 99 21 ex 0305 10 00 ex 0305 30 90 0305 49 45 ex 0305 59 80 ex 0305 69 80 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 70 tonnes Bosnia and Herzegovina, Montenegro, customs territories of Serbia or Kosovo Exemption 09.1573 0301 93 00 0302 69 11 0303 79 11 ex 0304 19 19 ex 0304 19 91 ex 0304 29 19 ex 0304 99 21 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 120 tonnes Bosnia and Herzegovina, Montenegro, customs territories of Serbia or Kosovo Exemption 09.1575 ex 0301 99 80 0302 69 61 0303 79 71 ex 0304 19 39 ex 0304 19 99 ex 0304 29 99 ex 0304 99 99 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 95 tonnes Bosnia and Herzegovina, Montenegro, customs territories of Serbia or Kosovo Exemption 09.1577 ex 0301 99 80 0302 69 94 ex 0303 77 00 ex 0304 19 39 ex 0304 19 99 ex 0304 29 99 ex 0304 99 99 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried; salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 80 tonnes Bosnia and Herzegovina, Montenegro, customs territories of Serbia or Kosovo Exemption 09.1579 1604 13 11 1604 13 19 ex 1604 20 50 Prepared or preserved sardines 70 tonnes Bosnia and Herzegovina, Montenegro, customs territories of Serbia or Kosovo 6 % 09.1561 1604 16 00 1604 20 40 Prepared or preserved anchovies 260 tonnes Bosnia and Herzegovina, Montenegro, customs territories of Serbia or Kosovo 12,5 % 09.1515 2204 21 79 ex 2204 21 80 2204 21 84 ex 2204 21 85 2204 29 65 ex 2204 29 75 2204 29 83 ex 2204 29 84 Wine of fresh grapes, of an actual alcoholic strength by volume not exceeding 15 % volume, other than sparkling wine 145 000 hl (2) Albania (3), Bosnia and Herzegovina, Croatia (4), former Yugoslav Republic of Macedonia (5), Montenegro, customs territories of Serbia or Kosovo Exemption (1) One global volume per tariff quota accessible to imports originating in the beneficiaries. (2) The volume of this global tariff quota shall be reduced if the quota volumes of the individual tariff quotas applicable under order Nos 09.1588 and 09.1548 for certain wines originating in Croatia are increased. (3) Access for wine originating in the Republic of Albania to this global tariff quota is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with Albania. These individual tariff quotas are opened under order Nos 09.1512 and 09.1513. (4) Access for wine originating in the Republic of Croatia to this global tariff quota, is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with Croatia. These individual tariff quotas are opened under order Nos 09.1588 and 09.1589. (5) Access for wine originating in the former Yugoslav Republic of Macedonia to this global tariff quota is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with the former Yugoslav Republic of Macedonia. These individual tariff quotas are opened under order Nos 09.1558 and 09.1559..